Citation Nr: 0509015	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-27 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disability with pain and paresis.

2.  Entitlement to service connection for a thoracic spine 
disability with pain and paresis.

3.  Entitlement to service connection for a lumbar spine 
disability with pain and paresis.

4.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
residuals of a fractured right femur.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1956 to July 1958.

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In this decision, the RO denied 
service connection for a dental condition and "pain and 
weakness due to ruptured knee, upper and lower body pain and 
paresis secondary to a 1957 automobile accident."  

Regarding the dental claim, the veteran clarified at his 
hearing on appeal in March 2004 that he was only seeking 
entitlement to VA dental treatment.  It was noted that the 
veteran had received such entitlement by rating decision 
issued in May 1966.  This was confirmed by the Decision 
Review Officer (DRO) conducting the hearing.  Based on this 
prior rating decision confirmed by the DRO, the 
representative appears to request that the veteran's current 
dental claim be withdrawn.  Therefore, the Board of Veterans' 
Appeals (Board) finds that this issue is no longer in 
appellate status.  

Regarding the veteran's claims for service connection for his 
neurological symptoms, a review of his written contentions 
submitted in November 2001 and his testimony presented in 
March 2004 indicate that he is claiming service connection 
for a cervical, thoracic, and lumbar spine disorders due to 
an in-service automobile accident.  Service connection for 
the cervical spine disability was previously denied in a 
final Board decision issued in February 1984 and the RO last 
denied the veteran's claim to reopen this issue on the basis 
of new and material evidence in a rating decision of June 
1999.

It appears that the RO took the characterization of the issue 
on appeal directly from language used in the representative's 
cover letter received with the November 2001 claim.  However, 
this language is inappropriate based on the veteran's 
contentions.  It is evident based on the veteran's 
contentions and testimony that he desires service connection 
for multiple spinal injuries/abnormalities associated with 
the in-service automobile accident.  As the cervical spine 
disability has received a final decision, the veteran must 
submit new and material evidence to reopen this claim.  See 
38 C.F.R. §§ 3.104, 3.105, 3.156 (2004).  Based on this 
analysis, the Board has appropriately recharacterized the 
issues on appeal.

Regardless of how the issues are framed, the Board finds that 
the claims for entitlement to service connection for 
cervical, thoracic, and lumbar spine disabilities are 
inextricably intertwined with any claim for service 
connection for pain and paresis of the upper and lower body.  
See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991) 
(Issues are inextricably intertwined when there is a very 
real potential that conclusions of one issue would have a 
meaningful impact upon the questions raised in another 
issue.)  Thus, these issues must be adjudicated in 
conjunction with each other.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records report that the veteran was 
hospitalized in November 1957 for injuries sustained during 
an automobile accident.  He arrived at the hospital 
unconscious and did not regain consciousness until after 
being hospitalized.  Examination found no neurological 
abnormalities except for the veteran's period of 
unconsciousness.  This report did not indicate any spinal 
injury or neurological problems related to a spinal injury.  
No radiological studies were taken of the spinal column.  The 
veteran was treated for a fracture of the right femur and 
subsequent thrombophlebitis in the left leg.  The diagnoses 
were concussion of the brain and simple commuted fracture of 
the middle and upper third of the right femur.  He was again 
admitted to a military hospital in June 1958 for 
complications regarding his fractured right femur.  

The veteran was given a military separation examination in 
July 1958.  His neurologic evaluation was reported to be 
normal.  In addition, his neck, spine, and musculoskeletal 
system were also reported normal.   

The veteran was hospitalized at VA facilities in June 1963 
and January 1964.  He made no complaints of peripheral 
neuropathy or problems with his spine or back.  He also 
received VA compensation examinations in February 1963, 
November 1964, March 1968, and April 1974.  There are no 
complaints of any symptoms of peripheral neuropathy or spinal 
problems during these examinations.

Beginning in 1979, the veteran was seen by VA for 
neurological complaints associated with the upper and lower 
extremities.  A VA outpatient record dated in August 1977 
noted that the veteran had returned with neurologic 
complaints.  Examination failed to reveal anything to suggest 
a focal neural disease.  The assessment was neuropathy 
probably secondary to alcoholic neuropathy and venous 
insufficiency.  An outpatient examiner of September 1979 
noted an opinion that the veteran's peripheral neuropathy 
"may be" secondary to his in-service thrombosis.  However, 
a subsequent surgical consultation determined that it was 
unlikely that the veteran's venous insufficiency was 
responsible for his neuropathy.  A neurological consultation 
of October 1979 reported the examiner's suspicion that the 
veteran's neurologic complaints were due to a functional 
component.  However, a VA electomyogram and nerve conduction 
(EMG) test conducted in November 1979 noted conduction 
abnormalities consistent with bilateral polyneuropathy.  A VA 
neurology consultation provided a diagnosis of peripheral 
neuropathy, but failed to provide an opinion on its etiology.  
Another VA neurology consultation of November 1979 also 
diagnosed peripheral neuropathy and attributed it to alcohol 
abuse.

The veteran was hospitalized for follow-up of his complaints 
in January 1980.  The discharge summary indicated that a 
recent EMG in January 1980 had noted results entirely within 
normal limits except for some moderate slowing in the right 
deep peroneal nerve.  Due to inconsistent examination and 
diagnostic findings, the discharge summary indicated the 
veteran's neurologic complaints were primarily attributed to 
a "functional disturbance" (rule out hysterical conversion 
reaction) and recommended psychiatric consultation.  A VA 
psychiatric evaluation of January 1980 concluded that it was 
not possible at that time to rule out an organic problem 
versus a primary functional disorder.  

A thoracic spine X-ray of February 1980 was reported to be 
normal.  An outpatient examiner in February 1980 indicated 
that he found no clear objective neurologic dysfunction on 
prior examinations, but only subjective complaints.  A VA 
psychiatric report of April 1980 noted that the veteran had 
declined to participate in psychiatric treatment.  

The veteran was again hospitalized in July 1980 for his 
neurologic complaints.  A VA physical examination of mid-July 
1980 related the veteran's neurologic symptoms to a 
psychiatric disorder apparently resulting from the stress of 
his mother's death.  A VA neurology consultation of mid-July 
1980 noted that the examination was not consistent with any 
anatomic neurologic deficit and recommended continued 
psychiatric therapy.  A VA myelogram performed in late July 
1980 noted a bar defect at the C5-C6 interspace that was 
splaying the root sleeves on both sides.  Thoracic and lumbar 
studies were normal.  The conclusion was a partial block at 
the C5-C6 level secondary to size of the extradural defects.  
The discharge summary noted that while a C5-C6 disc 
abnormality was present, it did not correspond to the 
symptoms the veteran had experienced.  The diagnoses were bar 
defect at C5-C6 level; and weakness and numbness in the left 
leg of an unknown cause.

The veteran was hospitalized at a VA facility in November and 
December 1980.  After several months of conservative 
treatment for his neurologic complaints, it was noted that 
there had not been any significant improvement.  He underwent 
anterior cervical discectomy at the C5-C6 level.  It was 
noted that the veteran's symptoms slowing resolved after 
surgery and he was released.  

A VA compensation examiner in January 1983, after an 
examination and review of the medical history in the claims 
file, opined that the veteran's cervical disability was 
secondary to the veteran's in-service automobile accident.

A VA outpatient record of March 1999 noted that lumbar spine 
X-rays and computerized tomography (CT) scan had revealed 
degenerative disc disease at the L4-L5 level.  A bone scan 
reported uptake at the sacroiliac joint.  The assessment was 
lumbar spondylosis.  

A private magnetic resonance image (MRI) of the cervical 
spine taken in June 2000 revealed spinal stenosis at the C3-
C4, C4-C5, C5-C6, and C6-C7 levels; a small protruding disc 
into the nerve root canal at the C6-C7 level; bony spur 
projected into the left lateral recess at the C5-C6 level; 
and a small spur projected into the entry of the nerve root 
canal to the left side at the C2-C3 level.  A lumbar spine 
MRI of September 2000 found mild central canal stenosis and 
mild narrowing of the neural foraminia at the L4-L5 and L5-S1 
levels, multiple facet degeneration, and "compression 
deformities" of the T10, T11, and L3 vertebra of an 
uncertain age.  A February 2001 MRI of the thoracic spine 
noted, "osteoporosis and osteoporotic compression 
fractures" at the T6, T7, T8, T10, T11, and T12 vertebras.

A private neurosurgery consultation of May 2001, in which the 
physician indicated that he had reviewed the veteran's spinal 
MRI's, found evidence of "thoracic compression fractures" 
that appeared to be old.  This examiner felt that the 
cervical and lumbar spine abnormalities were insufficient to 
explain the veteran's severe complaints.  However, he did 
opine that the veteran's severe pain was probably emanating 
from the severe thoracic fractures with some radiation into 
the legs.  He also felt that the veteran's neck and upper 
extremity complaints were related to a rotator cuff injury in 
the shoulder joint.

A VA outpatient record of July 2001 noted an assessment of 
low back pain and weakness that was likely from compression 
fractures of the spine in the past.  The veteran's private 
orthopedic surgeon prepared a letter in February 2003 that 
noted an opinion that the veteran's upper motor neuron 
disorder was probably due to left-over spinal cord damage 
from the old cervical disc herniation.

Based on this evidence of conflicting etiologies, the Board 
finds that additional medical opinion must be sought to 
resolve these conflicts and determine what, if any, spinal 
disability is related to the veteran's in-service automobile 
accident.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993); Duenas v. Principi, No. 03-1251 (U.S. Vet. App. 
Dec. 15, 2004) (When there is evidence of a medical disorder 
or injury during military service, VA's duty to assist 
requires that a medical examination and opinion be obtained 
that discusses the relationship between the veteran's in-
service and current conditions.); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (VA adjudicators cannot base their 
decisions on their own unsubstantiated medical opinions.)  

In addition, the veteran testified in March 2004 that he had 
been receiving a Social Security Administration (SSA) 
disability benefit on the basis of his multiple physical 
disorders.  VA has yet to obtain the evidence reviewed by SSA 
in making this determination.  The U. S. Court of Appeals for 
Veterans Claims has ruled on the importance of VA obtaining 
SSA records in connection with disability claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  On 
remand, VA must request copies of this evidence from SSA and 
associate it with the claims file.  

Finally, as discussed in the introduction, the Board has 
added inextricably intertwined issues to this appeal.  
Therefore, the appropriate notification of VA's duty to 
assist must be issued to the veteran regarding these issues.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  A VCAA notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Inform the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for submission of new and material 
evidence to reopen a claim of service 
connection for a cervical spine 
disability with upper body pain and 
paresis; and entitlement to service 
connection for a thoracic spine 
disability; service connection for a 
lumbar spine disability; and service 
connection for a right knee disability, 
including as secondary to a service-
connected fracture of the right femur; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) 
the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  
A copy of this notification must be 
associated with the claims folder.  

2.  Make arrangements to obtains copies 
of any determination made regarding the 
veteran's claim for SSA benefits, and all 
medical evidence reviewed in making this 
determination.  All responses and 
evidence provided should be associated 
with the claims file.

3.  Contact the San Diego, California VA 
Healthcare System and request copies of 
the veteran's inpatient and outpatient 
treatment dated from August 2003 to the 
present time.  All responses should be 
incorporated into the veteran's claims 
file.

4.  Contact the veteran and request that 
he specifically identify all healthcare 
providers that have treated his 
complaints since February 2003.  He 
should be requested to provide the 
appropriate signed release forms so that 
these records can be obtained from any 
private source.  If such release forms 
are provided, then the VA should directly 
request these records from the private 
facility.  All responses and/or evidence 
received should be associated with the 
claims file.

5.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be scheduled for a VA 
orthopedic/neurologic examination.  Send 
the claims folder and a copy of this 
remand to the examiner for review.  The 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  
The examiner should state whether it is 
at least as likely as not (i.e., 50 
percent probability or greater) that any 
current cervical spine, thoracic spine, 
lumbosacral spine, upper and/or lower 
body neurological disability, or right 
knee disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the in-
service automobile accident in November 
1957.  
The examiner should also state whether it 
is at least as likely as not (i.e., 50 
percent probability or greater) that any 
current right knee disorder was either 
(a) caused by or (b) aggravated by the 
veteran's service-connected right femur 
fracture.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, then implement corrective 
procedures.  

7.  Finally, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to these claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



